Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “First, the Office Action does not establish that Lacroix discloses “receiving a reference signal” as recited by claim 1………..this does not disclose or suggest the claimed “receiving a reference signal.””
	Applicant is asserting Lacroix does not establish that Lacroix discloses the claimed “receiving a reference signal.  Lacroix teaches that at step 204, the second data having haptic feedback parameters is compared with first data to determine if the first data contains identical haptic feedback parameters as the incoming second transmitted data.  This clearly implies that the first data is a reference signal, that would have read on the claimed subject matter.  In view of this, applicant’s argument is not deemed persuasive.
	2) “Second, the Office Acton does not establish that Lacroix discloses or suggest “selecting closed loop processing or open loop processing to transmit a signal to a haptic output device……….thus, the Office Action does not establish that this claim element is disclosed by Lacroix.”
	Applicant is arguing that Lacroix does not read on the claimed subject matter, since the applicant deems that Lacroix does not suggest selecting closed loop processing or open loop processing to transmit a signal to a haptic output device, and wherein the selection is based on at least one of availability of the sensor signal, or state of the haptic output device.  Applicant points out that Lacroix discusses that closed loop effects being controlled partially by local processor, or open loop effects being controlled by the host 
	3) “Third, the Office Action does not establish that Lacroix discloses “wherein, closed loop processing is selected based on……….It is important for an examiner t properly communicate the basis for a rejection so that the issues can be identified early and the applicant can be given fair opportunity to reply.”
	The applicant’s is asserting that the art rejection does not include any citation to the prior art.  A review of the art rejection will show, that the examiner recited the function of the processor(110) in the previous paragraph, and as well, provided the section[0022]) of the prior art reference, that the function was described. 
	Since the exact same description of the function of the processor(110), was provided in the previous paragraph, and then used to reject Item 3 of the claimed subject matter in the subsequent paragraph, the examiner did not deem it necessary to 
	4) “Fourth, the Office action does not establish that Lacroix discloses or suggests “open loop processing being selected based on……….The Office Action similarly fails to establish that dependent claims 26, 32-34, and 37 are anticipated for at least the same reasons.”
	Applicant asserts that the recitations of Lacroix do not read on the claimed subject matter because the cited passages of Lacroix have nothing to do with the claimed subject matter, but rather systems with lower processing power.  Lacroix teaches that the host computer system being configured to handle an older haptic feedback interface device.  As recited in the sec[0026]), the “open loop effects” are controlled partially or entirely by the host computer.  The recitation at sec[0040] provides an embodiment where open loop processing is suggested.  The example refers to an older haptic feedback interface, however, this reads on the claimed subject matter, since the host computer system filters data on the Haptic feedback interface device, thereby providing a state of the haptic output device.  This reads on the claimed subject matter.  In view of this, applicant’s argument is not deemed persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687